UNITED STATES DISTRICT COURT
WESTERN ])ISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
DEMETRIUS NASH CASE NO. 2:17-CV-00246
D.O.C. #536196 SECTION P
VERSUS JUDGE ROBERT R. SUMMERHAYS
NATHAN BURL CAIN, II MAGISTRATE JU])GE KAY
RULING ON OBJEC'I`IONS

 

Bet`ore the Court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C.
§ 2254 by Demetrius Nash. On November 2, 2018, the Magistrate Judge issued a Report
and Recommendation, whereby she recommended the petition be denied and dismissed
With prejudice, finding the petition was untimely filed and is not subject to equitable
tolling. [Doc. No. 32]. 'l`he Court issues this Ruling to address Petitioner’s objection that
“the doctrine of equitable toiling should apply because, due to his placement on solitary
confinement from May 7, 2013 to May 15, 2014, he was unable to receive meaningful
assistance from the inmate counsels or outside legal professionals at his place of

incarceration.”1 [Doc. No. 33 at 3].

 

1To the extent Petitioner objects to the Report and Recommendation on the basis that equitable tolling
should apply to the time between his release from administrative segregation and the date upon which he
filed “a complete writ application [with the Louisiana Supreme Coui't} relating to his direct appeal” due to
“incorrect advice that he received from inmate counsel at his institution,” the objection is denied. [Doc. No.
33 at 4]. The Court finds this objection was adequately addressed in the Repol't and Recommendation, and
will not be further addressed herein. [Doc. No. 32 at 5-6].

 

 

 

Statutory Tolling

Petitioner’S conviction became final on May 3, 2013. 28 U.S.C. § 2244(d)(l)(A).
Thus, the AEDPA iimitations period began to run on May 4, 2013, and Petitioner had one
year, or until May 4, 2014, to file his federal habeas corpus petition, absent an intervening
period in which the period of limitation was tolled. Id. at § 2244(d)(1). Because the next
event for which statutory tolling was available did not occur until on or about July ll, 2014
when Petitioner’s application for postconviction reiief to the trial court was submitted to
prison authorities for mailing [Doc. No. 17-8 at 29]2, he is not entitled to the benefit of
statutory tolling and thus the petition filed in this Court is time-barred on its face.
Eguitable Tolling

Petitioner claims he is entitled to equitable tolling under Holland v. Florz'da, 560
U.S. 631 (2010) for the period of time in which he was held in solitary confinement
Petitioner states he was in solitary confinement from May 7 , 2013 to May 5, 2014.
Assuming arguendo Petitioner is entitled to equitable tolling during the period requested,

his petition is still untimely. Three days passed for AEDPA purposes between the time

 

2The Magistrate Judge found Petitioner’s application for postconviction relief was filed on July 22, 2014,
the date it was filed by the trial court. [Doc. No. 32 at 3]. While she noted under the prison mailbox rule
courts use the date the document was surrendered for mailing as the effective date of filing for pleadings
by inmates proceeding pro se, she then stated, “If` that date is not provided, however, we look to the date
that the pleading was received by the court.” Id. at 3 n.l. The Cour't notes the great weight of authority in
the Fifth Circuit gives a pro se inmate the benefit of the metered date on the envelope in which the pleading
was mailed, when the date the document was surrendered to prison official is not provided See e.g.
Marshal! v. Cain, 2012 WL 1825277, *l n.9 (E.D. La. April 26, 2012); Logan v. Warden Louisi`ana Stare
Penitentiary, 2008 WL 527389']', *2 (W.D. La. Nov. 4, 2008); Hypolite v. Terrel'!, 2007 WL 2228400, *l
n.l (W.D. La. July lO, 200'}'). Accordingly, the Court gives Petitioner the benefit of the metered date in this
matter, as it finds that is the earliest date provided in the record that Petitioner couid have handed the petition
to prison officials for mailing See Houston v. Lack, 487 U.S. 266 (1988); Spotsville v. Cafn, 149 F.3d 374
(5ch Cir. 1998) (adopting the rational ofHouston v. Lack for habeas corpus petitions).

Page 2 of 4

 

. Petitioner’s conviction became final and his placement in administrative segregation
Between his release from segregation on May 5, 2014, and the filing of his application for
postconviction relief with the trial court on July ll, 2014, an additional sixty-six days
passed The AEDPA limitations period was again tolled upon the filing of the application
for postconviction relief with the trial court on July l l, 20 14 until, at the latest, March 17,
2015, when the Third Circuit ruled Petitioner’s writ application was deficient under
Louisiana Code of Criminal Procedure Article 912.1(C), Uniform Rules-Courts of Appeal,
Rule 4-5, and Third Circuit lnternal Rule 16. See e.g. Clarke v. Raa'er, 2012 WL 589207
(M.l). La. lan. 20, 2012), aff’d, 721 F.?)d 339 (5th Cir. 2013); Allen v. Frederick, 16-CV-
156, 2016 WL 9049588, at *5 (W.D. La. Dec. 13, 2016) (citing Smith v. Rogers, 2014 WL
2972284, at *4 (W.D. La. Sep. 28, 2015).3 Tolling did not resume again until Petitioner
filed his writ application with the Louisiana Supreme Court on or about April 2, 2015 [Doc.
No. 17-8 at 47], and tolling continued until the Louisiana Supreme Court denied the writ
on February 19, 2016. Thus, between the time the Third Circuit denied Petitioner’s writ
application and the filing of a writ with the Louisiana Supreme Court, an additional fifteen
days passed. Petitioner filed his writ with this Court on February 3, 2017. Thus, AEDPA
limitations ran for an additional 349 days between the time the Louisiana Supreme Court

denied writs and the filing of his application with this Court. Accordingly, even assuming

 

3Following the reasoning of Clcirke, 2012 WL 589207, *6, tolling more likely ended on or about October
20, 2014, when the time allowed for Petitioner to file an application for supervisory review elapsed, as on
that date he had no “properly filed” application pending with the Louisiana 'l`hird Circuit. See Uniform
Rules“Courts of Appeal, Rule 4-3; 28 U.S.C. § 2244(d)(2). However, in this matter, using either date does
not change the result, and accordingly, the Court gives Petitioner the benefit of the date the Third Circuit
deemed his petition deficient

Page 3 of 4

 

Petitioner is entitled to equitable tolling for the period in which he was placed in
segregation, a total of 433 days have run against § 2244’5 one year limit, and therefore the
petition filed with this Court is time-barred even with the benefit of equitable tolling.

Based upon the foregoing, Petitioner’s objections are DENIED, the Report and
Recornmendation will be ADOPTED, and the instant petition will be DENIED and
DISMISSED with prejudice

. . gee
THUS DONE in Chambers on this § day of December, 20l 8.

  

RoBERT sUMMERiaAYs 5
UNITED sTATEs DISTRICT\&JUD 131

Page 4 of 4

 

